DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Won S. Yoon (Reg. 71508) per email communication on 07/15/2022 following a telephone interview on 07/13/2022.
The application has been amended as follows:

Claim Amendments:

1. (Currently Amended) A method performed by a terminal of transmitting channel state information (CSI) in a wireless communication system, the method 
receiving configuration information related to the CSI from a base station, wherein the configuration information includes information on a CSI-reference signal (CSI-RS) resource set;
receiving a CSI-RS from the base station; and
transmitting the CSI to the base station based on the configuration information and the CSI-RS, 
wherein the CSI-RS resource set includes M (M is a natural number) CSI-RS resource groups, 
wherein a plurality of CSI-RS resource combinations for reporting the CSI are determined from the M CSI-RS resource groups,
wherein the CSI includes N (N is a natural number) CSI sets generated based on the plurality of CSI-RS resource combinations, 
wherein, for generating an n-th (1≤n≤N) CSI set, a CSI-RS resource belonging to a CSI-RS resource group in one of the plurality of CSI-RS resource combinations is used for channel measurement and a CSI-RS resource belonging to remaining CSI-RS resource groups other than the CSI-RS resource group in the one of the plurality of CSI-RS resource combinations is used for interference measurement, and
wherein the CSI includes information other than a CSI-RS Resource Indicator (CRI) for each of the M CSI-RS resource groups generated based on a single CRI.

2. (Original) The method of claim 1, wherein a layer indicator (LI) is independently reported for the N CSI sets by the CSI.

3. (Original) The method of claim 2, wherein the number of the LIs is determined based on the maximum number of ports of phase tracking reference signals (PTRS) configured in the terminal.

4. (Original) The method of claim 1, wherein the plurality of CSI-RS resource combinations which should be computed by the terminal is configured by the configuration information.

5. (Original) The method of claim 1, wherein the configuration information includes information on a CSI-interference measurement (CSI-IM) resource for interference measurement,
wherein a specific CSI-RS resource combination is mapped to the same CSI-IM resource.

6. (Original) The method of claim 1, wherein for one of the plurality of CSI-RS resource combinations, a reference signal in a quasi co-location (QCL) type for a different spatial Rx parameter is configured.

7. (Original) The method of claim 1, wherein CSI computation time for CSI reporting based on the plurality of CSI-RS resource combinations is determined by adding additional time based on a parameter value related to CSI computation time configured for CSI reporting based on a single CSI-RS resource.

8. (Original) The method of claim 1, wherein for deriving the CSI, it is assumed that there is a resource element for a port of 2 or more phase tracking reference signals (PTRS) in a CSI reference resource.

9. (Canceled)

10. (Currently Amended) A terminal configured to transmit 
at least one transceiver for transmitting and receiving a wireless signal; and
at least one processor for controlling the at least one transceiver,
wherein the at least one processor configured to:
receive configuration information related to the CSI from a base station, wherein the configuration information includes information on a CSI-reference signal (CSI-RS) resource set;
receive a CSI-RS from the base station; and
transmit the CSI to the base station based on the configuration information and the CSI-RS,
wherein the CSI-RS resource set includes M (M is a natural number) CSI-RS resource groups,
wherein a plurality of CSI-RS resource combinations for reporting the CSI are determined from the M CSI-RS resource groups,
wherein the CSI includes N (N is a natural number) CSI sets generated based on the plurality of CSI-RS resource combinations, 
wherein, for generating an n-th (1≤n≤N) CSI set, a CSI-RS resource belonging to a CSI-RS resource group in one of the plurality of CSI-RS resource combinations is used for channel measurement and a CSI-RS resource belonging to remaining CSI-RS resource groups other than the CSI-RS resource group in the one of the plurality of CSI-RS resource combinations is used for interference measurement, and
wherein the CSI includes information other than a CSI-RS Resource Indicator (CRI) for each of the M CSI-RS resource groups generated based on a single CRI.

11. (Original) The terminal of claim 10, wherein a layer indicator (LI) is independently reported for the N CSI sets by the CSI.

12. (Original) The terminal of claim 11, wherein the number of the LIs is determined based on a maximum number of ports of phase tracking reference signals (PTRS) configured in the terminal.

13. (Original) The terminal of claim 10, wherein the plurality of CSI-RS resource combinations which should be computed by the terminal is configured by the configuration information.

14. (Canceled) 

15. (Currently Amended) A method performed by a base station of receiving channel state information (CSI) in a wireless communication system, the method 
transmitting configuration information related to the CSI to a terminal, wherein the configuration information includes information on a CSI-reference signal (CSI-RS) resource set;
transmitting a CSI-RS to the terminal; and
receiving the CSI from the terminal, 
wherein the CSI-RS resource set includes M (M is a natural number) CSI-RS resource groups, 
wherein a plurality of CSI-RS resource combinations for reporting the CSI are determined from the M CSI-RS resource groups,
wherein the CSI includes N (N is a natural number) CSI sets generated based on the plurality of CSI-RS resource combinations, 
wherein, for generating an n-th (1≤n≤N) CSI set, a CSI-RS resource belonging to a CSI-RS resource group in one of the plurality of CSI-RS resource combinations is used for channel measurement and a CSI-RS resource belonging to remaining CSI-RS resource groups other than the CSI-RS resource group in the one of the plurality of CSI-RS resource combinations is used for interference measurement, and
wherein the CSI includes information other than a CSI-RS Resource Indicator (CRI) for each of the M CSI-RS resource groups generated based on a single CRI.


Reasons for Allowance
Claims 1-9, 10-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a method for reporting with Channel State Information (CSI) based on a set of CSI-Reference Signal (RS) resource. Its terminal receives a configuration from a network side for the set of CSI-RS resource which includes specific groups of M of CSI-RS resource, and combinations from the M CSI-RS resource groups are determined for reporting the CSI which includes a certain set of N based on the CSI-RS resource combinations. When a nth CSI set is to be reported, a CSI-RS resource of a CSI-RS resource group from the combinations is used for channel measurement and another CSI-RS resource of another part of the CSI-RS resource groups from the combinations is used for interference measurement. The CSI to be reported includes information other than a CSI-RS resource indicator for each of the M groups.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method performed by a terminal of transmitting channel state information (CSI) in a wireless communication system, the method comprising:
receiving configuration information related to the CSI from a base station, wherein the configuration information includes information on a CSI-reference signal (CSI-RS) resource set;
receiving a CSI-RS from the base station; and
transmitting the CSI to the base station based on the configuration information and the CSI-RS, 
wherein the CSI-RS resource set includes M (M is a natural number) CSI-RS resource groups, 
wherein a plurality of CSI-RS resource combinations for reporting the CSI are determined from the M CSI-RS resource groups,
wherein the CSI includes N (N is a natural number) CSI sets generated based on the plurality of CSI-RS resource combinations, 
wherein, for generating an n-th (1≤n≤N) CSI set, a CSI-RS resource belonging to a CSI-RS resource group in one of the plurality of CSI-RS resource combinations is used for channel measurement and a CSI-RS resource belonging to remaining CSI-RS resource groups other than the CSI-RS resource group in the one of the plurality of CSI-RS resource combinations is used for interference measurement, and
wherein the CSI includes information other than a CSI-RS Resource Indicator (CRI) for each of the M CSI-RS resource groups generated based on a single CRI.


Regarding claims 10 and 15, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-8 and 11-13, these claims depend from claims 1 and 10, respectively and thus are allowed for the same reason stated above for claim 1.

Seo et al. (US 2013/0301465) discloses a method for setting a CSI measurement resource, and for accurately and efficiently setting a virtual reference resource set for measuring the CSI. In particular, a resource element pattern for interference measurement is indicated as a CSI-RS pattern.
Venugopal et al. (US 2021/0235298) discloses techniques for set based beam reporting. Each set of candidate beams includes a first beam combination and a second beam combination based on an indication of one or more sets of candidate beams received from a network side entity. The first beam combination includes a first beam as a channel measurement resource and a second beam as an interference measurement resource.
Guo et al. (US 2019/0297603) discloses a method for deriving a relationship between multiple transmission configuration indicator (TCI) indicated by a bit-field and a downlink data transmission of each of multiple transmission reception points (TRPs) after receiving a downlink control information including a beam indication configuration of the bit-field that indicates the multiple TCI states.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411